Citation Nr: 0416776	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-12 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for anosmia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1986 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran claims anosmia by history.  The disorder is 
not clinically confirmed.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, anosmia.

3.  The Report of Medical Examination at Separation reflects 
that the veteran's nose and sinus were rated as normal.

4.  There is evidence of complaints of anosmia within one 
year of the veteran's separation from active service.  There 
is no clinical evidence of a medical nexus between the 
veteran's post-service complaint of anosmia and an in-service 
event.  The disorder was not clinically established to a 
compensable degree within 1 year following separation from 
service.

5.  The evidence of record does not show anosmia to have been 
caused or made worse by active military service.


CONCLUSION OF LAW

Anosmia was not incurred in or aggravated by active military 
service, and neither may it be presumed to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed her claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming solely arguendo 
the applicability of Pelegrini to this case, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below. 

In a letter dated in June 2001 (letter), the RO provided the 
veteran with VCAA notice.  The letter informed the veteran of 
the evidence needed to support her claim and how VA would 
assist her.  As to who would obtain what part of the needed 
evidence, the letter informed the veteran that the RO already 
had obtained her SMRs and other military treatment records, 
and that the RO would obtain treatment records from a private 
provider previously identified by the veteran, and any other 
records identified by the veteran, provided she completed, 
signed, and returned, the provided VA Forms 21-4142 to 
authorize VA to obtain the records on her behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In response to the VCAA notice letter, the veteran submitted 
a lay statement from her husband in support of her claim.  
After providing the notice letter and obtaining the veteran's 
husband's statement, the RO readjudicated the veteran's claim 
de novo.  Therefore, the Board finds that, in light of the 
VCAA notice via the letter and the RO's de novo review of the 
veteran's claim after issuance of the VCAA notice, the 
initial adverse adjudication prior to the enactment of the 
VCAA was harmless to the veteran's pursuit of her claim.

As concerns the duty to assist, the RO obtained the veteran's 
treatment records and arranged for medical examinations.  All 
records obtained or generated have been associated with the 
claim file.  Neither the veteran nor her representative have 
requested development of additional evidence in support of 
the claim.  The Board finds that VA has complied with the 
duty to assist.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran filed her claim in May 1999.  A July 2000 rating 
decision denied the claim as not well grounded.  Following a 
de novo review under the VCAA, the September 2001 rating 
decision denied the claim.

There are no entries in the veteran's SMRs as concerns 
complaints of anosmia.  A December 1986 entry reflects an 
assessment of bronchial pneumonia with pharyngitis, and a 
December 1996 entry reflects an assessment of viral upper 
respiratory infection/sinus congestion.  Otherwise, the SMRs 
are silent as to nasal or olfactory pathology.  Also among 
the SMRs is an undated document which apparently the veteran 
prepared, as the notes refer to her in the first person.  The 
document reflects a running chronology of the complaints and 
conditions for which the veteran sought medical attention 
during her active service.  Anosmia or loss of smell is not 
listed.

The veteran's August 1996 Report of Medical History reflects 
a litany of complaints and ailments which she listed as 
having experienced during her active military service.  
Anosmia or loss of smell is not among them.  The August 1996 
Report of Medical Examination For Separation reflects that 
the veteran's nose and sinus were rated as normal.

Following her separation from active military service, the 
veteran continued to receive treatment in military health 
facilities as the dependent wife of an active duty service 
person.  A June 1998 treatment entry reflects that the 
veteran reported that she could not smell well since January 
1998.  She denied any injury, running nose, or sinusitis.  
Examination revealed bilateral nasal mucosa with yellowish 
mucous discharge.  The examiner ordered joint related tests 
and did not render an assessment of the veteran's nasal 
symptoms.

A December 1998 ENT treatment entry reflects that the veteran 
presented with a complaint of no sense of smell of one-year's 
duration.  She also reported a decreased appetite with foods 
tasting bland during the prior three years.  She claimed to 
have had a good sense of smell, normal appetite and taste for 
all of her prior life.  Physical examination showed her nose 
and sinus to be clear with no polyps.  The examiner noted as 
"problems," anosmia, probably viral, possibly transitory, 
toxins unlikely.  An MRI was recommended.

The January 1999 MRI examination report reflects that there 
was no evidence of intra or retro-orbital pathology.  The 
olfactory nerves appeared normal, and no mass lesions were 
seen in the anterior cranial rossa or lesions in the limbic 
system.  The paranasal and nasal passages were remarkable 
only for the absence of the right interior turbinate, 
probably removed surgically.  The diagnostic impression was 
no evidence of intracranial pathology.

In a statement dated in September 2000, the veteran detailed 
her history with her claimed loss of smell.  She explained 
that, because she lived alone until her marriage, she was not 
aware of her inability to smell.  It was after she met and 
married her husband during the very late stage of her 
military service that she was made aware of her problem.  She 
estimates that she lost her sense of smell sometime between 
1992 and 1995.  Her stated basis for this estimate is that 
she was a "NBC" officer during several of her assignments.  
The veteran does not provide the meaning of NBC, but based on 
the treatment entry below, the Board infers it is related to 
biological and chemical warfare.  She also relates that, 
after her husband pointed out her apparent smelling 
deficiency, she went to a doctor who gave her a spray test, 
which confirmed her inability to smell.

A November 2000 treatment entry reflects that the veteran 
presented with a request for another ENT evaluation of her 
anosmia.  The veteran related that she believes her prior 
duties as an NBC officer, where she had to smell various 
toxins might be the cause of her loss of smell.  The February 
2001 ENT treatment entry reflects that the veteran presented 
with a complaint of no smell.  The veteran reported a history 
of eight years.  The entry notes the veteran's prior 
evaluation for anosmia and the fact that her MRI was normal 
and also notes the veteran reported a history of three nose 
operations.  The only finding listed by the examiner is that 
the veteran's septum is slightly to the left.

In a statement dated in August 2001, the veteran's husband 
relates that he met the veteran in 1996, and from that point 
forward, he provides numerous incidents which convinced him 
the veteran had no sense of smell.  Among those he shares 
are: his having to tell her that her autistic son, who is 
non-verbal, had a soiled diaper; a recliner chair in her 
quarters which he would never sit in because it smelled 
terrible; and, his having to tell her upon his visits to open 
windows to vent the smell of household cleaners which she had 
used full strength.  He also related that they refuse to have 
gas appliances in their home, and that there have been 
several instances of the veteran having cooked spoiled food.  
He concludes by voicing his firm opinion that the veteran 
manifested this pathology while in active service.

In her notice of disagreement, which was received by the RO 
in August 2002, the veteran explains the apparent 
inconsistencies in the dates she has provided as the onset of 
her symptoms.  She fixed the various dates by the date 
certain people had mentioned the possibility of a problem 
with her sense of smell, rather than when she believes it 
began.  The veteran relates that she did not have any one to 
tell her of the possibility that she could not smell until 
she married, as she lived alone with her autistic son.  
Further, she avers that due to all of her energy having been 
directed towards his care, she did not focus on any symptoms 
of losing her sense of smell.  She estimates that her sense 
of smell began to vanish about the time her son was born, 
which is while she was in service.

In her substantive appeal, the veteran reiterates these 
assertions.

An October 2002 VA neurological examination report reflects 
that the veteran reported her service connected migraine 
headaches but not her anosmia.  Examination showed her 
cranial nerves II to XII to be intact.  No deficits were 
noted.  Motor strength was 5/5 throughout except 4+/5 in the 
left interossel and left opponens pollicis.  The examiner 
diagnosed bilateral carpal tunnel syndrome and migraine 
headaches.

The veteran's representative asserts that the lay evidence of 
record, as concerns the veteran's symptomatology just prior 
to her discharge from active service and within one year 
afterwards, is sufficient to show that the veteran's anosmia 
is related to her service.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2003).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection. Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases, including organic diseases of the central nervous 
system, may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from qualifying service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).  When making a determination of service 
connection, VA must administer its regulations under a broad 
and liberal interpretation consistent with the facts in each 
case.  38 C.F.R. § 3.303(a) (2003).

The Board finds that the evidence does not show the veteran's 
symptomatology to be related to any specific in-service 
event.  As set forth above, the veteran's SMRs are silent as 
to any complaints of or manifestations of loss-of-smell 
symptomatology.  The veteran made no mention of it at her 
separation physical examination, despite a detailed listing 
of other ailments.  The Board notes the veteran's described 
in-home solitary lifestyle and her statement that all of her 
energies and focus were on her autistic son, but the Board is 
constrained to conclude that, these factors notwithstanding, 
she performed her military duties outside her home, which 
necessarily exposed her to opportunities to notice any 
perceived absence of her sense of smell.  Further, even the 
October 2002 VA neurology examination report reflects that 
the veteran made no mention of her loss of smell.

As concerns the veteran's husband's lay statement as to the 
symptomatology she manifested after their marriage, there is 
no in-service event with which medical evidence can link the 
veteran's claimed condition.  First, the medical records do 
show a clinically confirmed diagnosis of anosmia.  It is 
listed by history.  Second, there is no evidence of a medical 
linkage of the veteran's claimed loss of smell with an in-
service event.  The Board notes the February 2001 ENT 
treatment entry, which is the evaluation the veteran 
requested in November 2000 after she postulated the possible 
relationship between her anosmia and her former duties as a 
NBC officer.  Specifically, the examiner noted the veteran's 
prior evaluations for anosmia and the fact that her MRI 
results were normal, and entered no specific findings as 
concerns anosmia.  Medical officials found no evidence of 
pathology linkable to the veteran's past duties as a NBC 
officer, as reflected in the December 1998 treatment entry 
where the examiner noted that toxins were an unlikely source 
of the veteran's claimed symptoms but that a transitory virus 
was the probable source.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

The Board is constrained to find that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for anosmia is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



